                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Eric R. Atkinson,

             Plaintiff,

       v.                                  Case No. 2:19-cv-2562

Muskingum County
Commissioners, et al.,

             Defendants.

                                   ORDER
       This is an action filed pursuant to 42 U.S.C. §1983 by
plaintiff     Eric    R.   Atkinson,   a     pro   se    prisoner       currently
incarcerated     at   Noble   Correctional     Institution,       against     the
Muskingum County Commissioners and various other defendants.
Plaintiff’s    original    complaint   asserted       two    causes   of   action
alleging that excessive force was used during his arrest, and that
his medical needs were not adequately addressed following his
arrest.     Plaintiff filed an amended complaint on August 19, 2019,
in which he asserted a third cause of action alleging that various
defendants entered his residence without probable cause.                    In an
order filed on December 13, 2019, this court granted defendants’
motion to dismiss the third cause of action for lack of subject
matter jurisdiction.       See Doc. 21.
        On December 17, 2019, the defendants moved to dismiss
plaintiff’s remaining causes of action with prejudice on the ground
that    plaintiff’s    application     for    leave     to    proceed      without
prepayment of fees was not truthful.          See Doc. 22.       On January 6,
2020, plaintiff filed a response in opposition to the motion.                 See
Doc. 24. On January 13, 2020, plaintiff submitted a document which
was captioned and docketed as a motion to amend defendants’ motion
to   dismiss.       See   Doc.   26.       However,    that     document,    with
attachments, is essentially a further response to the defendants’
motion to dismiss.         On January 24, 2020, plaintiff filed an
objection (Doc. 28) to the defendants’ reply, which is basically a
sur-reply.
       On January 30, 2020, the magistrate judge filed a report and
recommendation, in which she considered the defendants’ motion to
dismiss and all of the responses filed by plaintiff. She concluded
that plaintiff’s application for leave to proceed in forma pauperis
was not truthful, as the application did not reveal that he was the
owner of real property in Nashport, Ohio.               She also noted that
although plaintiff stated in his application that he had received
$200   in   gifts   within   the   past    twelve     months,    he   has   since
acknowledged that he receives $200 per month from his parents. The
magistrate judge recommended that this action be dismissed pursuant
to 28 U.S.C. §1915(e)(2)(A), which provides that “the court shall
dismiss the case at any time if the court determines that— (A) the
allegation of poverty is untrue[.]”          However, the magistrate judge
further recommended that the dismissal should be without prejudice.
       On February 10, 2020, plaintiff filed a response to the report
and recommendation.        See Doc. 30.       Although this response was
docketed as an objection, plaintiff in fact stated that he would
not object to the dismissal of this case, and that he will refile
the case immediately along with payment of the filing fee.
       The court agrees with the report and recommendation (Doc. 29),
and it is hereby adopted.        The clerk is directed to terminate Doc.
26 as a motion. The motion to dismiss (Doc. 22) is granted in part,
in that plaintiff’s remaining first and second causes of action are


                                       2
dismissed pursuant to 28 U.S.C. §1915(e)(2)(A), but the dismissal
of those claims is without prejudice. The third cause of action is
dismissed with prejudice for lack of subject matter jurisdiction
pursuant to this court’s order of December 13, 2019.      The clerk
shall enter judgment dismissing the first and second causes of
action without prejudice, and the third cause of action with
prejudice.
     It is so ordered.


Date: February 24, 2020          s/James L. Graham
                           James L. Graham
                           United States District Judge




                                3
